Citation Nr: 1536562	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  08-27 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant, son


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned judges in hearings in May 2010 and March 2014.  Transcripts of those hearings were reviewed prior to this decision.  The Board previously remanded this case twice for a VA examination and additional medical opinion.


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's current COPD and lung nodules seen in 1999 are not related to service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In June 2007, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including private records.  Social Security Administration documents are also of record.  VA provided examinations for the Veteran's respiratory claim in September 2010 and addendum opinions in May 2014 and March 2015.  There is no indication or assertion that these examinations were inadequate.  To the contrary, they provided thorough detail and rationale for conclusions.  

Following the remand directives, the Agency of Original Jurisdiction (AOJ) obtained an additional VA opinion to ensure the medical expert addressed all theories of entitlement for a respiratory disability.  In so doing, the AOJ substantially complied with the remand directives, and further remand is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2) (2014).  At the May 2010 and March 2014 hearings, the undersigned judges identified the issues and sought evidence concerning the Veteran's symptoms, in-service activities, and treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran, his son, and his friend are competent to report symptoms and experiences observable by their senses; however, they are not competent to determine the cause of a respiratory disability as this requires specialized knowledge and testing to understand the complex nature of the respiratory system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds them credible, as their statements are detailed and consistent.

The Board has reviewed the record and finds that the criteria for service connection for a respiratory disability have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows a current respiratory disability.  The VA examiner in September 2010 confirmed the diagnosis of COPD/emphysema.  VA treatment records also show diagnosis of, and treatment for, COPD.  Private medical records from 1999, before the claims period, showed nodules on the Veteran's lungs.  The March 2015 VA examiner explained that no pulmonary nodules were noted on a CT scan done approximately 60 days prior to the opinion.  He explained that there could be calcified pulmonary nodule residuals from the 1999 x-ray but no current pulmonary nodules.  Therefore, the evidence does not show any active nodules.

The evidence also does not show any in-service onset of a respiratory disability.  Service treatment records are silent for diagnosis of or treatment for a respiratory disability.  At his August 1967 separation examination, the examiner recorded normal lungs and chest.  An October 1966 examination also showed normal lungs and chest.  The Veteran has not reported in-service diagnosis or onset of symptoms.  Instead, he claims that exposure to asbestos or herbicides caused his current respiratory problems.

The evidence is unclear as to whether the Veteran had exposure to asbestos in service.  His DD Form 214 lists his military occupational specialty as ordinance man.  Ordinance man is not one of the occupations known for exposure to asbestos particles.  See M21-1MR, Part IV, Subpart ii, 2.C.9.f.  At the Board hearing in March 2014, the Veteran reported being exposed to asbestos because the pipes above his bunk were lined with asbestos and he wore asbestos gloves while on the gun mounts.  However, he has not reported working with asbestos material or being around asbestos particles in the air.  In any event, the evidence shows that his current respiratory disability is not related to asbestos exposure.  The March 2015 VA examiner concluded that the Veteran's COPD and the pulmonary nodules from 1999 were less likely than not related to asbestos exposure.  He explained that a recent CT scan of the thorax did not reveal any evidence of asbestosis, such as pleural plaquing, pleural calcification, or interstitial pulmonary fibrosis.  The examiner also noted the significant length of time, 32 and 40 years, between reported exposure and the detection of the nodules and COPD.  He further noted that PFT results dated in February 2015 were consistent with emphysema due to cigarette smoking.

Moreover, the VA examiner in May 2014 reviewed the available medical literature and found nothing to support a relationship between COPD and asbestos exposure.

The evidence shows that the Veteran had exposure to herbicides while serving on the USS Shelton in the Republic of Vietnam.  If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  See 38 C.F.R. § 3.307.  This presumption includes exposure on the inland waterways of Vietnam.  According to a list maintained by VA, the USS Shelton served on the inland waterway of the Saigon River in January 1966, while the Veteran served aboard.  See Military Personnel Records.  Thus, he is presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307.  COPD, however, is not a disease presumed related to herbicides, and medical evidence is needed to prove a causal connection in the Veteran's specific case.  See 38 C.F.R. §§ 3.307, 3.309.

The evidence does not show that current respiratory disability is related to herbicides.  The March 2015 VA examiner concluded that COPD and the 1999 lung nodules were less likely than not related to herbicide exposure.  The examiner reasoned that they were not evident radiographically until about 32 and 40 years after exposure.  He further explained that PFT results from February 2015 indicated that COPD was caused by cigarette smoking.  At the September 2010 VA examination, the Veteran reported first noticing shortness of breath symptoms in 1990.  His friend J.A. reported knowing the Veteran since 1990 and that he always had breathing problems.  The Veteran and his son reported the onset of symptoms as 1980 at the recent Board hearing.  Giving all reasonable doubt to the Veteran and assuming the onset of COPD was in 1980, the onset was still 13 years after exposure.  Instead of a relationship to service, the evidence shows a history of years of smoking one to one and a half packs of cigarettes per day.  See May 2012, December 2013 treatment.  Thus, the Board finds the most compelling evidence to indicate that the Veteran's COPD is due to smoking.      

Thus, the preponderance of the evidence is against a causal relationship between current respiratory disability and service.  Therefore , service connection is not established.  See 38 C.F.R. § 3.303.



ORDER

Service connection for a respiratory disability is denied.



  	      ____________________________              ___________________________
                      JAMES L. MARCH		        DENNIS F. CHIAPPETTA
                       Veterans Law Judge	   	              Veterans Law Judge 
               Board of Veterans' Appeals    		        Board of Veterans' Appeals    



	________________________________________________
	ERIC S. LEBOFF
                              Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


